 



Exhibit 10.14
(GRAPHIC) [w51270w5127002.gif]

 



--------------------------------------------------------------------------------



 



(SUNRISE SENIOR LIVING, INC. LOGO) [w51270w5127003.gif]
Vesting:
 
The Option becomes vested as to                          of the shares of Stock
purchasable pursuant to the Option on each of the first
                anniversaries on the date of grant of the Option (the
“Anniversary Dates”), if Optionee has been employed by the Corporation or a
Subsidiary continuously from the Optionee’s date of grant to such Anniversary
Date and so long as continuous employment has not been interrupted and the
Optionee works a minimum of 1,000 hours in the plan year.
Exercise:
 
You may exercise this Option, in whole or in part, to purchase a whole number of
vested shares at any time (but not less than 100 shares unless the number of
shares purchased is the total number available for purchase under the Option),
by following the exercise procedures set up by the Company. All exercises must
take place before the last Date to Exercise, or such earlier date following your
death, disability or your ceasing to be an employee as described below under
“Employment Requirements.” The number of shares you may purchase as of any date
cannot exceed the total number of shares vested by that date, less any shares
you have previously acquired by exercising this Option. No option granted to a
person who is required to file reports under Section 16(a) of the Securities
Exchange Act of 1934 (as now in effect or hereafter amended) shall be
exercisable during the first six months of the date of grant.
Employment Requirements:
 
If your employment terminates all further vesting of shares under this grant
stops, and all unvested shares are canceled. As set out in Plan, you will have  
                      months after your employment ceases to exercise your
vested options (unless your employment is terminated for “Cause’), and in the
event of your death or total disability you or your estate will have a period of
                         months to exercise any vested options. Your Option will
terminate upon termination of your employment for “Cause.” Cause means, as
determined by the Board, (i) fraud or theft against the Company or a subsidiary
or conviction (no longer subject to appeal) for a felony offense;
(ii) conviction (no longer subject to appeal) for a criminal offense involving
moral turpitude; (iii) compromising trade secrets or other proprietary
information of the Company or a subsidiary; (iv) willful failure or refusal to
perform material assigned duties; or (v) gross or willful misconduct that causes
substantial and material harm to the business and operations of the Company or a
subsidiary. If the Plan is terminated in accordance with Section 16(c) of the
Plan, the Option may be exercised , in whole or in part, during such period
occurring before such termination as the Board in its sole discretion shall
determine and designate, and in any event immediately before the occurrence of
such termination, whether or not such Option was otherwise exercisable at the
time such termination occurs.
Taxes and Withholding:
 
This Option shall not constitute an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any subsidiary.
Right of Repurchase:
 
The Company has the right to repurchase any or all of the shares of Company
common stock acquired pursuant to this Option, at a price equal to the Option
Price paid for such shares, (i) if the holder violates any agreement covering
(a) non-competition with the Company or a subsidiary or (b) non-disclosure of
confidential information of the Company or a subsidiary, (ii) if the holder is
terminated for Cause (as defined above) or (iii) if, subsequent to termination
of the holder’s service with the Company or a subsidiary, the Board determines
that the holder committed acts or omissions which would have been the basis for
a termination of holder’s service for Cause had such acts or omissions been
discovered prior to termination of holder’s service. A notice of repurchase
shall specify the price and date of closing of such repurchase, which shall be
no later than 30 days from the date the Company exercises such right. In the
event any such repurchase right is exercised, the holder of the Company common
stock being repurchased shall be obligated to sell such stock to the Company.

 